    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 1 of 46




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MATTHEW FERO, et al.,
                                                       DECISION AND ORDER
                    Plaintiffs,
             v.                                        6:15-cv-06569 EAW

EXCELLUS HEALTH PLAN, INC., et al.,

                    Defendants.


                                  INTRODUCTION

      This putative class action arises out of a data breach where hackers gained access to

defendant Excellus Health Plan, Inc.’s (“Excellus”) computer network and the personal

information stored therein. Plaintiffs are individuals whose personal information was

stored on Excellus’s computer network at the time of the data breach. They assert claims

of negligence, negligence per se, breach of contract and of the implied covenant of good

faith and fair dealing, and unjust enrichment against defendants Excellus, Lifetime

Healthcare, Inc. (“Lifetime”), Lifetime Benefit Solutions, Inc., Genesee Region Home

Care Association, Inc. d/b/a Lifetime Care, Genesee Valley Group Health Association

d/b/a Lifetime Health Medical Group, MedAmerica, Inc., and Univera Healthcare

(collectively the “Excellus Defendants”), and claims for the violation of various state

consumer protection laws against the Excellus Defendants and defendant Blue Cross and

Blue Shield Association (“BCBSA”).1 (Dkt. 312).


1
      The Court will refer to the Excellus Defendants and BCBSA collectively as
“Defendants.”
                                          -1-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 2 of 46




       Presently before the Court are five motions: (1) the Excellus Defendants’ motion

for clarification of the Court’s prior orders as to standing (Dkt. 376); (2) Plaintiffs’ motion

for class certification (Dkt. 387); (3) Defendants’ motion to exclude the expert declarations

of James Van Dyke and Gregory Allenby (Dkt. 417); (4) Plaintiffs’ motion to strike the

declaration of Excellus employee James Keddell and for sanctions (Dkt. 446); and (5)

Plaintiffs’ motion to exclude certain testimony of Defendants’ experts Robert E. Anderson,

Jr. and C. Federico Campbell (Dkt. 456). For the reasons that follow, the Court: (1) grants

in part and denies in part the Excellus Defendants’ motion for clarification; (2) denies

Defendants’ motion to exclude the testimony of Plaintiffs’ experts as moot; (3) denies

Plaintiffs’ motion to exclude the testimony of Defendants’ experts as moot; (4) denies

Plaintiffs’ motion to strike and for sanctions; and (5) grants in part and denies in part

Plaintiffs’ motion for class certification.

                                      BACKGROUND

I.     Factual Background

       The Court has described the factual background of this matter in detail in earlier

Decisions and Orders. (See Dkt. 140; Dkt. 181). The Court briefly summarizes Plaintiffs’

factual allegations, as set forth in their Second Amended Consolidated Master Complaint.

(Dkt. 312) (the “SACMC”).

       Excellus is a licensee of BCBSA and “the primary healthcare provider in upstate

New York.” (Id. at ¶ 37). Excellus is also a subsidiary of Lifetime and the parent of the

remaining Excellus Defendants.        (Id. at ¶¶ 39-50).   Plaintiffs are individuals whose

Personally Identifiable Information (“PII”) and/or Protected Health Information (“PHI”)

                                              -2-
      Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 3 of 46




was stored on Defendants’ computer networks. (Id. at ¶¶ 17-35). “Beginning on or before

December 23, 2013, hackers infiltrated Defendants’ cybersecurity systems, acquired high-

level access to Defendants’ computer networks . . ., and gained access to the [PII] and [PHI]

of approximately 10 million individuals.” (Id. at ¶ 1) These hackers “operated in”

Defendants’ computer networks “with impunity” for at least nine months. (Id.).

II.    Procedural Background

       The instant action was commenced on September 18, 2015. (Dkt. 1). Several other

lawsuits arising out of the Excellus data breach were thereafter commenced in this District.

(See Dkt. 9-2 at 1-2). On November 5, 2015, the Honorable Michael A. Telesca issued an

Order consolidating all then-pending actions in this District related to the Excellus data

breach into the instant action and transferring the matter to the undersigned. (Dkt. 27). On

November 10, 2015, the Court entered a Text Order directing that any subsequently filed

lawsuit arising out of the same facts or involving the same claims be consolidated into this

case. (Dkt. 28). On January 25, 2016, the Court appointed interim class counsel and

directed Plaintiffs to file a consolidated master complaint. (Dkt. 80).

       On April 15, 2016, Plaintiffs filed their Consolidated Master Complaint. (Dkt. 99)

(the “CMC”). The Excellus Defendants filed a motion to dismiss the CMC on May 31,

2016. (Dkt. 107). BCBSA filed a motion to dismiss the CMC on June 17, 2016. (Dkt.

111). On February 22, 2017, the Court issued a Decision and Order granting in part and

denying in part Defendants’ respective motions to dismiss. (Dkt. 140) (the “Dismissal

Decision”). As relevant here, the Court dismissed for lack of standing all claims asserted



                                            -3-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 4 of 46




by the “non-misuse Plaintiffs,” which it defined as “Plaintiffs who have not alleged any

actual misuse of their data[.]” (Id. at 10, 29).

       On March 22, 2017, Plaintiffs filed a motion for reconsideration, asking the Court

to revisit its conclusion that the non-misuse Plaintiffs lacked standing. (Dkt. 142). The

Court granted Plaintiffs’ motion for reconsideration on January 19, 2018. (Dkt. 181) (the

“Reconsideration Decision”). In particular, based on the Second Circuit’s decision in

Whalen v. Michaels Stores, Inc., 689 F. App’x 89 (2d Cir. 2017), the Court concluded that

the “non-misuse Plaintiffs’ allegations of the threat of future identity theft” were sufficient

to establish standing. (Dkt. 181 at 13). However, the Court left intact “all other aspects”

of the Dismissal Decision. (Id. at 2).

       With leave of Court and no objection from Defendants (see Dkt. 191), on March 22,

2018, Plaintiffs filed an Amended Consolidated Master Complaint (Dkt. 193). Pursuant to

a stipulation of the parties, the Court granted Plaintiffs leave to file the SACMC on March

15, 2019. (Dkt. 305). The SACMC was filed on March 25, 2019. (Dkt. 312).

       On September 24, 2019, the Excellus Defendants moved for clarification of the

Dismissal Decision and the Reconsideration Decision. (Dkt. 376). Plaintiffs responded on

October 16, 2019 (Dkt. 381), and the Excellus Defendants replied on October 23, 2019

(Dkt. 383).

       Plaintiffs filed their motion for class certification and supporting papers on

November 22, 2019. (Dkt. 387; Dkt. 388; Dkt. 389; Dkt. 390; Dkt. 391; Dkt. 392; Dkt.

393; Dkt. 394; Dkt. 395; Dkt. 396). BCBSA and the Excellus Defendants filed their

respective oppositions to the class certification motion on January 28, 2020. (Dkt. 414;

                                             -4-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 5 of 46




Dkt. 418; Dkt. 419; Dkt. 420; Dkt. 421; Dkt. 422). Also on January 28, 2020, Defendants

jointly filed a motion to exclude the expert declarations of James Van Dyke and Gregory

Allenby. (Dkt. 417).

        On April 27, 2020, Plaintiffs filed: (1) a motion for sanctions and to strike the

declaration of James Keddell, which the Excellus Defendants had submitted in opposition

to the class certification motion (Dkt. 446; Dkt. 447; Dkt. 448; Dkt. 449); (2) their reply

papers in further support of their motion for class certification (Dkt. 450; Dkt. 451; Dkt.

452); (3) their opposition to Defendants’ motion to exclude (Dkt. 453; Dkt. 454; Dkt. 455);

and (4) a motion to exclude the testimony of Defendants’ experts Robert E. Anderson, Jr.

and C. Federico Campbell (Dkt. 456; Dkt. 457).

        The Excellus Defendants filed their opposition to Plaintiffs’ motion for sanctions

and to strike on May 18, 2020. (Dkt. 462). Plaintiffs filed reply papers on May 27, 2020.

(Dkt. 470; Dkt. 472).

        On June 5, 2020, Defendants filed a reply in further support of their motion to

exclude and a response to Plaintiffs’ motion to exclude. (Dkt. 477; Dkt. 478; Dkt. 479).

On July 7, 2020, Plaintiffs filed a reply in further support of their motion to exclude. (Dkt.

496).

        The Court heard oral argument on the pending motions on October 19, 2020, and

reserved decision. (Dkt. 518).




                                            -5-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 6 of 46




                                        DISCUSSION

I.     Motion for Class Certification

       A.     Legal Standard

       Because the Court’s resolution of Plaintiffs’ class certification motion directly

impacts the necessity of reaching several other issues raised by the parties, the Court turns

to that issue first. “In determining whether class certification is appropriate, a district court

must first ascertain whether the claims meet the preconditions of [Federal] Rule [of Civil

Procedure] 23(a). . . .” Teamsters Local 445 Freight Div. Pension Fund v. Bombardier

Inc., 546 F.3d 196, 201-02 (2d Cir. 2008). Specifically, the Court must conclude that the

proposed class meets the following requirements:

       (1)    the class is so numerous that joinder of all members is impracticable;
       (2)    there are questions of law or fact common to the class;
       (3)    the claims or defenses of the representative parties are typical of the
              claims or defenses of the class; and
       (4)    the representative parties will fairly and adequately protect the
              interests of the class.

Fed. R. Civ. P. 23(a). If all these requirements are met, the Court may grant class

certification where one of the scenarios set forth under Rule 23(b)(1)-(3) is satisfied. “The

party seeking class certification bears the burden of establishing by a preponderance of the

evidence that each of Rule 23’s requirements has been met.” Myers v. Hertz Corp., 624

F.3d 537, 547 (2d Cir. 2010).

       Here, Plaintiffs seek certification for the majority of their proposed classes under

Rule 23(b)(3). Rule 23(b)(3) provides that a class may be certified if the Rule 23(a) criteria

are satisfied and if “the court finds that the questions of law or fact common to class


                                              -6-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 7 of 46




members predominate over any questions affecting only individual members, and that a

class action is superior to other available methods.” Fed. R. Civ. P. 23(b)(3). This

provision is intended to “‘secure judgments binding all class members save those who

affirmatively elect[ ] to be excluded,’ where a class action will ‘achieve economies of time,

effort, and expense, and promote . . . uniformity of decision as to persons similarly situated,

without sacrificing procedural fairness or bringing about other undesirable results.’” In re

Glob. Crossing Sec. & ERISA Litig., 225 F.R.D. 436, 454 (S.D.N.Y. 2004) (alterations in

original and quoting Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 614-15 (1997)).

       “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.” Amchem Prod., Inc., 521

U.S. at 623. “Class-wide issues predominate if resolution of some of the legal or factual

questions that qualify each class member’s case as a genuine controversy can be achieved

through generalized proof, and if these particular issues are more substantial than the issues

subject only to individualized proof.” Moore v. PaineWebber, Inc., 306 F.3d 1247, 1252

(2d Cir. 2002).

       Plaintiffs also seek certification of an injunctive relief class pursuant to Rule

23(b)(2). A class action may be maintained under Rule 23(b)(2) “if Rule 23(a) is satisfied

and if . . . the party opposing the class has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). “The key to the

(b)(2) class is the indivisible nature of the injunctive or declaratory remedy warranted—

the notion that the conduct is such that it can be enjoined or declared unlawful only as to

                                             -7-
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 8 of 46




all of the class members or as to none of them.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 360 (2011) (quotation omitted).

      B.     The Proposed Classes

      Plaintiffs ask the Court to certify the following classes:

      A.     Nationwide Damages Class Under N.Y. Gen. Bus. Law § 349 Against
             Excellus (“GBL § 349 Damages Class”):

      All individuals in the United States whose . . . PII . . . and/or . . . PHI . . . was
      stored in Excellus’s systems between December 23, 2013 and May 11, 2015
      who: (1) are included in Excellus’s list of Impacted Individuals, and (2)
      received products or services for which Excellus was paid between 2003 and
      2015.

      B.     Federal Employee Class Under N.Y. Gen. Bus. Law § 349 Against
             Blue Cross Blue Shield Association (“Federal GBL § 349 Damage
             Class”):

      All enrollees in the Blue Cross and Blue Shield Association Federal
      Employees Plan whose PII and/or PHI was stored in Excellus’s systems
      between December 23, 2013 and May 11, 2015 who also are included in
      Excellus’s list of Impacted Individuals.

      C.     Nationwide Breach of Contract Class Against Excellus (“Breach of
             Contract Class”):

      All individuals in the United States whose PII and/or PHI was stored in
      Excellus’s systems between December 23, 2013 and May 11, 2015 who: (1)
      are included in Excellus’s list of Impacted Individuals, and (2) were members
      of an Excellus individual, group or Medicare Advantage health insurance
      plan between 2003 and 2015.

      D.     Separate Statewide Negligence Classes Against Excellus:

      All individuals residing in [New York / California / Florida / Indiana /
      Pennsylvania] whose PII and/or PHI was stored in Excellus’s systems
      between December 23, 2013 and May 11, 2015.




                                              -8-
     Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 9 of 46




       E.     Unjust Enrichment Class Against Excellus:

       All individuals residing in New York whose PII and/or PHI was stored on
       Excellus’s systems between December 23, 2013 and May 11, 2015 who (1)
       are included in Excellus’s list of Impacted Individuals, and (2) who received
       products or services for which Excellus was paid between 2003 and 2015.

       F.     Nationwide Class Bringing Claim for Injunctive Relief Pursuant to
              N.Y. Gen. Bus. Law § 349 Against Excellus (“GBL § 349 Injunctive
              Relief Class”):

       All individuals in the United States whose PII and/or PHI was stored in
       Excellus’s systems between December 23, 2013 and May 11, 2015 who (1)
       are included in Excellus’s list of Impacted Individuals and (2) whose PII
       and/or PHI currently resides in Excellus’s systems.

(Dkt. 387 at 2-3). “Excluded from each Class are (1) Defendants, any entity or division in

which Defendants have a controlling interest, and their legal representatives, officers,

directors, assigns, and successors; (2) the Judges to whom this case is assigned, their

immediate family members, and courtroom staff; and (3) any individuals who validly

exclude themselves from the Class.” (Id. at 3).

       C.     Defendants’ Objections to Class Certification

       The Excellus Defendants and BCBSA oppose Plaintiffs’ request for class

certification. The Excellus Defendants argue that: (1) individualized issues of injury and

causation under either Article III or state law predominate, precluding the certification of

any putative class; (2) the proposed GBL § 349 Damages Class cannot be certified because

there is no causal connection between the allegedly deceptive act or practice and Plaintiffs’

injury; (3) the proposed classes do not satisfy Rule 23’s ascertainability requirement; (4)

the claims of numerous members of the proposed GBL § 349 Damages Class, Breach of

Contract Class, and Unjust Enrichment Class are barred by the statute of limitations; (5)

                                            -9-
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 10 of 46




individualized issues predominate as to the incorporation by reference theory relied on by

the proposed nationwide Breach of Contract Class; (6) individualized issues regarding the

directness of the benefit under New York law predominate as to the proposed Unjust

Enrichment Class; (7) individualized issues regarding the application of the economic loss

rule predominate as to the proposed Statewide Negligence Classes; (8) Plaintiffs have not

demonstrated that nationwide class certification is appropriate; and (9) Plaintiffs have not

submitted facts sufficient to justify certification of a class for injunctive relief. (Dkt. 418).

       BCBSA, against whom only the proposed Federal GBL § 349 Damage Class seeks

relief, joins in the Excellus Defendants’ arguments to the extent they are applicable, and

further argues that: (1) individualized standing considerations preclude certification of the

Federal GBL § 349 Damage Class; (2) Plaintiffs have not satisfied Rule 23’s commonality

requirement as to the Federal GBL § 349 Damage Class; (3) individualized causation and

damages issue predominate over common questions as to the Federal GBL § 349 Damage

Class; (4) proposed class representative Nina Mottern is not typical of the Federal GBL

§ 349 Damage Class; and (5) it is inappropriate to certify the Federal GBL § 349 Damage

Class on a nationwide basis. (Dkt. 414).

       For the reasons set forth below, the Court agrees with Defendants that (1) the

proposed GBL § 349 Damages, Breach of Contract, Unjust Enrichment, and Statewide

Negligence Classes do not satisfy Rule 23(b)(3)’s predominance requirement and (2) the

proposed Federal GBL § 349 Damage Class does not satisfy Rule 23(a)(2)’s commonality

requirement. However, the Court finds that the proposed GBL § 349 Injunctive Relief

Class should be certified pursuant to Rule 23(b)(2).

                                             - 10 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 11 of 46




              1.      The Proposed Rule 23(b)(3) Classes Against Excellus Fail to
                      Satisfy the Predominance Requirement

        “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.” Amchem Prod., 521 U.S.

at 623. As noted above, “[c]lass-wide issues predominate if resolution of some of the legal

or factual questions that qualify each class member’s case as a genuine controversy can be

achieved through generalized proof, and if these particular issues are more substantial than

the issues subject only to individualized proof.” Moore, 306 F.3d at 1252. The Court has

a “duty to take a close look at whether common questions predominate over individual

ones.” Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (quotation omitted).

                      a.     Statute of Limitations

       Because it presents a relatively straightforward legal issue, the Court considers first

the Excellus Defendants’ contention that the claims of numerous members of the proposed

GBL § 349 Damages, Breach of Contract, and Unjust Enrichment Classes are barred on

their face by the statute of limitations and that statute of limitations issues would thus

predominate over common issues.

       The Second Circuit has explained that while “the presence of individual defenses

does not by its terms preclude class certification,” a failure by plaintiffs to offer a “reliable

means of collectively determining how many class members’ claims are time-barred”

counsels against class certification. McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 233-

34 (2d Cir. 2008), abrogated on other grounds by Bridge v. Phx. Bond & Indem. Co., 553

U.S. 639 (2008); see also Royal Park Inv. SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-


                                             - 11 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 12 of 46




CV-4394 (AJN), 2018 WL 1750595, at *16 (S.D.N.Y. Apr. 11, 2018) (“[C]ertification is

improper if plaintiffs have offered no reliable means of collectively determining how many

class members’ claims are time-barred.” (quotation omitted)).

       The Excellus Defendants note that the proposed GBL § 349 Damages, Breach of

Contract, and Unjust Enrichment Classes “run from some point in 2003 to some point in

2015,” apparently based on the fact that Excellus began providing its members with a

standard form “Notice of Privacy Practices” (“NOPP”) in 2003. (Dkt. 418 at 52). The

Excellus Defendants argue that these three classes thus “on their face include putative class

members whose claims are barred by the applicable statute of limitations, and have been

for some time.” (Id. at 53 (noting that the statute of limitations for GBL § 349 damages

claims is three years, the statute of limitation for breach of contract claims under New York

law is six years, and the statute of limitations under New York law for unjust enrichment

is either three or six years)).

       In reply, Plaintiffs contend that no putative class member’s claims fall outside the

statute of limitations as to any of these three proposed classes. (See Dkt. 451 at 32-33, 37,

42). The Court disagrees. Turning first to the proposed GBL § 349 Damages Class, the

parties agree that the claims asserted by this proposed class are subject to a three-year

statute of limitations. (See id. at 32 (citing Gaidon v. Guardian Life Ins. Co. of Am., 96

N.Y. 2d 201 (2001))). The accrual of a GBL § 349 claim occurs at the time of the plaintiff’s

injury, or “when all of the factual circumstances necessary to establish a right of action

have occurred, so that plaintiff would be entitled to relief.” Gristede’s Foods, Inc., v.

Unkechauge Nation, 532 F. Supp. 2d 439, 453 (E.D.N.Y. 2007) (citation omitted).

                                           - 12 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 13 of 46




Importantly, the “date of discovery rule is not applicable and cannot serve to extend that

limitations period.” Wender v. Gilberg Agency, 276 A.D.2d 311, 312 (1st Dep’t 2000).

       Here, the SACMC alleges that Defendants violated GBL § 349 by making material

misrepresentations regarding their data privacy and security practices.              “Thus,

[Defendants’] misrepresentations or omissions were about the nature of the product itself,”

and the injury to Plaintiffs occurred as soon as their personal information was stored in

Defendants’ inadequately protected systems. Marshall v. Hyundai Motor Am., 51 F. Supp.

3d 451, 461 (S.D.N.Y. 2014) (finding that GBL § 349 claim accrued when vehicles with

defective brake systems were purchased, not “when the brakes failed or when [the

plaintiffs] had to pay for repairs of the faulty brakes”); see also Bristol Vill., Inc. v.

Louisiana-Pac. Corp., 170 F. Supp. 3d 488, 499 (W.D.N.Y. 2016) (GBL § 349 claim

accrued when defective “TrimBoard” was installed and not when the plaintiff discovered

deterioration); Statler v. Dell, Inc., 775 F. Supp. 2d 474, 484 (E.D.N.Y. 2011) (GBL § 349

claim accrued when computers with faulty capacitors were purchased). Because Plaintiffs’

theory of their GBL § 349 claims is that they were deceived by Excellus’s failure to reveal

that “its cybersecurity systems were insufficiently equipped to safeguard the PII and PHI

Excellus collected from its members and affiliates and warehoused” (Dkt. 451 at 16), their

injury accrued as soon as Excellus placed their personal information into its inadequately

protected network. The proposed GBL § 349 Damages Class thus contains on its face

numerous putative class members whose claims are time-barred.

       Gaidon, upon which Plaintiffs rely, does not support their position. In that case, at

the time the insurance policies at issue were purchased, the defendant had falsely stated

                                           - 13 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 14 of 46




that “after a specified period, the policy’s dividends would thereafter cover the premium

costs.” 96 N.Y.2d at 206 (quotation omitted). The New York Court of Appeals held that

the plaintiff’s GBL § 349 claims based on these deceptive acts did not accrue until eight

years later, when “premiums were demanded after the purported date they were to be

entirely offset by dividends.” Id. The Gaidon court explained that “the gravamen of the

complaints of General Business Law § 349 violations was not false guarantees of policy

terms, but deceptive practices inducing unrealistic expectations of continuing

interest/dividend rate performance to fully offset premiums at the projected date,” because

that was when the plaintiff’s “expectations were actually not met[.]” Id. at 211-12. In

other words, in Gaidon, the defendant’s promise was not actually broken until the projected

date arrived and the dividends failed to cover the premium costs. Before that time, a court

could not have ordered any remedy.

       By contrast, under Plaintiffs’ theory of this case, Excellus broke its promise as soon

as it took custody of Plaintiffs’ private information and placed it on an improperly secured

network.   The fallacy of Plaintiffs’ statute of limitations argument is illustrated by

imagining that the PHI and PII at issue here took the form of physical documents rather

than electronically stored information. If Excellus had represented to Plaintiffs that it

would store the documents in a locked room with a security guard, and then instead stored

them in an unlocked, abandoned building, there can be no question that Plaintiffs could

seek a remedy without waiting for an actual theft. Plaintiffs’ GBL § 349 claims accrued

when Excellus allegedly failed to provide the cybersecurity measures it had promised. See

Schandler v. New York Life Ins. Co., No. 09 CIV. 10463 LMM, 2011 WL 1642574, at *1,

                                           - 14 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 15 of 46




5 (S.D.N.Y. Apr. 26, 2011) (finding GBL § 349 claim that insurer had deceptively

promised that plan provided “broad convalescent facility benefits regardless of an insured’s

age” accrued at time policy was purchased and not when the plaintiff’s claims for such

benefits were rejected (internal quotation marks omitted)).

       A similar analysis applies to the proposed Unjust Enrichment Class, which is limited

to individuals who resided in New York. Under New York law, the statute of limitations

for an unjust enrichment claim is three years where the plaintiff seeks monetary damages.

Matana v. Merkin, 957 F. Supp. 2d 473, 494 (S.D.N.Y. 2013). An unjust enrichment claim

accrues “upon the occurrence of the wrongful act giving rise to a duty of restitution and

not from the time the facts constituting the fraud are discovered.” Cohen v. S.A.C. Trading

Corp., 711 F.3d 353, 364 (2d Cir. 2013) (citation omitted). Accordingly, Plaintiffs’

contention that their unjust enrichment claims accrued in 2013, when the data breach

occurred, has no merit. Defendants’ allegedly wrongful act—namely, failing to use any

part of the “premiums for health insurance and health benefits services that Plaintiffs and

Class Members paid . . . to pay for the administrative costs of reasonable data privacy and

security practices and procedures” (Dkt. 312 at ¶ 244)—occurred well before the data

breach. The proposed Unjust Enrichment Class thus also contains on its face numerous

putative class members whose claims are time-barred.

       Turning to the proposed Breach of Contract Class, Plaintiffs seek to certify this

proposed class on a nationwide basis but contend that “New York law applies to all

Plaintiffs’ and Class Members’ breach of contract claims.” (Dkt. 429 at 44). The Court

will assume for purposes of assessing the statute of limitations that this is correct, but notes

                                             - 15 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 16 of 46




that the issue becomes even more complicated if it is not, because different states have

different statutes of limitation for breach of contract claims.

       “New York does not apply the ‘discovery’ rule to statutes of limitations in contract

actions. Rather, the statutory period of limitations begins to run from the time when

liability for wrong has arisen even though the injured party may be ignorant of the existence

of the wrong or injury.” ACE Sec. Corp. v. DB Structured Prod., Inc., 25 N.Y.3d 581, 594

(2015) (citations and quotations omitted); see also Dreni v. Printeron Am. Corp., __ F.

Supp. 3d __, No. 1:18-CV-12017-MKV, 2020 WL 5518170, at *7 (S.D.N.Y. Sept. 14,

2020) (“Under New York law, a cause of action for breach of contract accrues at the time

of breach.”). Here, Plaintiffs allege that Defendants breached their contractual obligations

“by violating the commitment to maintain the confidentiality and security of Personal

Information compiled by Defendants and stored in the Excellus Networks” and “failing to

comply with their policies and applicable laws, regulations, industry standards, and best

practices for data security and protecting the confidentiality of Personal Information.”

(Dkt. 312 at ¶ 229). As with Plaintiffs’ GBL § 349 and unjust enrichment claims,

Excellus’s purported wrongful conduct did not occur on the date of the data breach, but

when it put Plaintiffs’ personal information into its allegedly improperly secured systems,

notwithstanding the fact that Plaintiffs did not learn of the wrong until, in some cases, many

years later.

       Accordingly, the Court agrees with the Excellus Defendants that the proposed GBL

§ 349 Damages, Unjust Enrichment, and Breach of Contract Classes contain numerous

putative class members whose claims are time-barred on their face. Plaintiffs, who bear

                                            - 16 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 17 of 46




the burden on the instant class certification motion, have not proffered any methodology,

reliable or otherwise, for determining how many class members’ claims are time-barred—

instead, they have relied on flawed arguments that the statute of limitations does not bar

any putative class members’ claims. Moreover, based on the facts and circumstances of

this case, there would also need to be proof for each putative class member as to when his

or her relationship with Defendants began in order to assess the statute of limitations issue.

These individualized issues would overwhelm the common issues presented by Plaintiffs’

claims. See Wing v. Metro. Life Ins. Co., No. 04-CV-8558 BSJ RLE, 2007 WL 9814564,

at *10 (S.D.N.Y. May 31, 2007) (collecting cases finding predominance requirement not

satisfied where there were individualized questions regarding the statute of limitations).

                     b.     GBL § 349 and Causation

       In addition to the statute of limitations issue identified above, the Court finds that

the proposed GBL § 349 Damages Class fails to satisfy Rule 23(b)(3)’s predominance

requirement because there are individualized issues of causation that overwhelm the

common questions of fact and law.

       “Under GBL § 349, a plaintiff must show that he or she was injured as a result of

the defendant’s deceptive acts or practices.” Marshall v. Hyundai Motor Am., 334 F.R.D.

36, 59 (S.D.N.Y. 2019). “Where the link between the defendant’s alleged deception and

the injury suffered by plaintiffs is too attenuated and requires too much individualized

analysis, courts will not certify a class.” Oscar v. BMW of N. Am., LLC, 274 F.R.D. 498,

513 (S.D.N.Y. 2011) (denying class certification of GBL § 349 claims based on

misrepresentations regarding automobile tires because the plaintiff had “adduced

                                            - 17 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 18 of 46




absolutely no evidence that he could demonstrate on a classwide [basis] that consumers

would have paid less for their [vehicles] if they had known that the tires were susceptible

to puncture”). The New York Court of Appeals has made it clear in this context that the

alleged deception cannot function “as both act and injury.” Small v. Lorillard Tobacco

Co., 94 N.Y.2d 43, 56 (1999).

       Plaintiffs have not demonstrated that causation can be ascertained on a classwide

basis in this case. Plaintiffs contend that causation is subject to common proof because the

“[t]he fact finder will ultimately evaluate [the] evidence and determine whether Excellus’s

misrepresentations and/or omissions led to the breach and caused class members’ PII and

PHI to be compromised.” (Dkt. 451 at 22). Plaintiffs’ argument ignores a key step in the

causal chain—a link between the allegedly deceptive conduct and the putative members of

the proposed GBL § 349 Damages Class. The nature of the products involved here and the

nature of the health insurance market—namely, that most individuals obtain their health

insurance through their employer—raise individualized questions regarding whether the

putative class members were even aware of Excellus’s alleged misrepresentations and/or

omissions. As Plaintiffs acknowledge, the evidence in this case demonstrates that they

“chose their insurance policies for different reasons” and, importantly, that “some had no

choice in the selection at all.” (Dkt. 451 at 19). Moreover, and as discussed in more detail

below, some of the members of the proposed GBL § 349 Damages Class had no dealings

with Excellus whatsoever, but had their PHI and PII housed on Excellus’s network because

of their relationship with one of its affiliates.



                                              - 18 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 19 of 46




       The Court is not persuaded by Plaintiffs’ argument that this is an issue of “reliance,

proof of which is not required by the GBL,” and not of causation. (Dkt. 451 at 19). It is

true that the New York Court of Appeals “has cautioned courts against conflating ‘reliance’

and ‘causation’ with regard to section 349 claims,” Rodriguez v. It’s Just Lunch, Int’l, 300

F.R.D. 125, 147 (S.D.N.Y. 2014) (citing Stutman v. Chem. Bank, 95 N.Y.2d 24, 30 (2000)),

and that “[i]ntent to defraud and justifiable reliance by the plaintiff are not elements of [a

GBL § 349 claim],” Small, 94 N.Y.2d at 55. However, the Excellus Defendants’ argument

is not that Plaintiffs must demonstrate that “they would not otherwise have entered into the

transaction” absent the allegedly deceptive representations. Stutman, 95 N.Y.2d at 30.

Instead, the issue here is whether it can be determined on a classwide basis that the

members of the proposed GBL § 349 Damages Class were even exposed to the Excellus

Defendants’ alleged deceptions.

       Plaintiffs’ causation theory with respect to their GBL § 349 claims appears to be as

follows: Excellus had substandard cybersecurity systems. It engaged in deceptive conduct

about those substandard cybersecurity systems, which “allowed Excellus to deceive the

public at large, individual consumers, employers, and any other entities who availed

themselves of Excellus’s services; by deceiving these parties collectively, Excellus was

able to forego investments in cybersecurity and was ill-prepared to deal with foreseeable

cybersecurity threats, ultimately causing classwide harm.” (Dkt. 451 at 20).

       Plaintiffs have not pointed to a single case embracing a theory under which a GBL

§ 349 plaintiff need not even be aware of the allegedly deceptive conduct, nor has the Court



                                            - 19 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 20 of 46




uncovered any such case in its own research.2 To the contrary, the case law consistently

holds that “in order to have been injured by the defendant’s deceptive act, a plaintiff must

have been personally misled or deceived.” Ritchie v. N. Leasing Sys., Inc., No. 12-CV-

4992 (KBF), 2016 WL 1241531, at *21 (S.D.N.Y. Mar. 28, 2016) (quoting LaCourte v. JP

Morgan Chase & Co., No. 12 Civ. 9453 (JSR), 2013 WL 4830935, at *10 (S.D.N.Y. Sept.

4, 2013)), aff’d sub nom. Ritchie v. Taylor, 701 F. App’x 45 (2d Cir. 2017); see also Goshen

v. Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314, 325 (2002) (“The phrase ‘deceptive acts or

practices’ under the statute is not the mere invention of a scheme or marketing strategy,

but the actual misrepresentation or omission to a consumer.”); Solomon v. Bell Atl. Corp.,

9 A.D.3d 49, 52 (1st Dep’t 2004) (“[T]o prevail in a cause of action under GBL §§ 349 and

350, the plaintiff must prove that the defendant made misrepresentations or omissions that

were likely to mislead a reasonable consumer in the plaintiff’s circumstances, that the

plaintiff was deceived by those misrepresentations or omissions and that as a result the

plaintiff suffered injury.” (emphasis added)); Oden v. Bos. Sci. Corp., 330 F. Supp. 3d 877,

902-03 (E.D.N.Y. 2018) (“[T]o assert a GBL § 349 claim, a plaintiff must allege that s/he

was exposed to the alleged misrepresentations.” (citation omitted and alteration and

emphasis in original)); Gerstle v. Nat’l Credit Adjusters, LLC, 76 F. Supp. 3d 503, 513

(S.D.N.Y. 2015) (“[A] plaintiff must have been personally misled or deceived to suffer


2
        Hobish v. AXA Equitable Life Ins. Co., 171 A.D.3d 494 (1st Dep’t 2019), cited by
Plaintiffs, does not support their position. The individual plaintiff in the Hobish case “was
a participant in the transactions through which” the insurance policy at issue was obtained
and further “was deceived by defendant throughout her participation in the sales
transactions and the maintenance of the Policy.” Hobish v. AXA Equitable Life Ins. Co.,
No. 650315/2017, 2018 WL 780603, at *5 (N.Y. Sup. Ct., N.Y. Cty. Feb. 08, 2018).
                                           - 20 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 21 of 46




injury as a result of the defendant’s deception.” (internal quotations omitted)); Abraham v.

Am. Home Mortg. Servicing, Inc., 947 F. Supp. 2d 222, 234 (E.D.N.Y. 2013) (“In an action

under GBL § 349, each Plaintiff must individually plead that the disclosures he or she

received were inadequate, misleading, or false, and that she was injured as a result of the

insufficient or false disclosures.”). In other words, while a plaintiff pursuing a GBL § 349

claim need not have relied on (or even necessarily have believed) the allegedly deceptive

conduct, he or she must have at least been exposed to it.3

       Here, there would necessarily have to be individualized causation inquiries into

whether the members of the proposed GBL § 349 Damages Class were ever exposed to

Excellus’s alleged deceptions. The case of named Plaintiff Andres Curbelo (“Curbelo”)

illustrates the problem. Curbelo never purchased insurance or any other product or service

directly from Excellus. (See Dkt. 418 at 11). Instead, his PII and PHI were housed on

Excellus’s network because he had received treatment at a Lifetime Health Medical Group

facility and Lifetime Health Medical Group used Excellus for administrative services.

(Id.). A jury’s inquiry into whether Curbelo, who had no direct dealings with Excellus,



3
        There are cases in which a corporate plaintiff has been permitted to bring a GBL
§ 349 claim against a competitor that has misled the public regarding the quality of the
plaintiff’s products or services. See, e.g., Securitron Magnalock Corp. v. Schnabolk, 65
F.3d 256, 264 (2d Cir. 1995) (allowing GBL § 349 claim by competitor where the
defendant had allegedly made false statements about the plaintiff’s product to the state
regulatory agencies and members of the public). However, the causation inquiry in such
cases, where the injury is the loss of business to the competitor, is entirely different than
the one presented here. In this case, to show causation, Plaintiffs would need to
demonstrate that Excellus’s purportedly deceptive conduct played a role in their PII and
PHI being stored on Excellus’s insecure network, which is simply not amenable to
classwide resolution.
                                           - 21 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 22 of 46




was exposed to Excellus’s alleged deceptions would be very different from its inquiry into,

for example, the exposure of individuals who purchased Excellus insurance through their

employers. This is precisely the kind of case in which “the link between the defendant’s

alleged deception and the injury suffered by plaintiffs is too attenuated and requires too

much individualized analysis,” such that class certification is not appropriate. Oscar, 274

F.R.D. at 512.

                     c.      Unjust Enrichment, Pursuing Alternative Theories of
                             Recovery, and Directness of the Benefit

       The Court finds that Plaintiffs’ proposed Unjust Enrichment Class, in addition to

running afoul of the statute of limitations, also fails the predominance inquiry because there

are individualized questions regarding the relationship between the putative class members

and Excellus, including whether there was a contract governing data privacy.

       As to the contract issue, it is undisputed that “express contracts exist between

Excellus and at least certain class members and absent putative class members that contain

provisions addressing data privacy.” (Dkt. 418 at 56-57). It is further undisputed that New

York law “precludes unjust enrichment claims whenever there is a valid and enforceable

contract governing a particular subject matter, whether that contract is written, oral, or

implied-in-fact.” Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey,

Inc., 448 F.3d 573, 587 (2d Cir. 2006).

       Plaintiffs argue that all the putative members of the proposed Unjust Enrichment

Class can pursue their contract and unjust enrichment theories in the alternative at this stage

of the proceedings. (See Dkt. 451 at 40). They are incorrect. “[W]here the validity of a


                                            - 22 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 23 of 46




contract that governs the subject matter at issue is not in dispute, and the claimant alleges

breach of the contract, the claimant cannot plead unjust enrichment in the alternative under

New York law.” Stanley v. Direct Energy Servs., LLC, 466 F. Supp. 3d 415 (S.D.N.Y.

2020).     Accordingly, the members of the proposed Unjust Enrichment Class whom

Excellus does not dispute have valid, enforceable contracts governing data security cannot

pursue an unjust enrichment claim, even in the alternative.          The proposed Unjust

Enrichment Class is thus subject to individualized inquires as to the putative members’

contractual relationship with Excellus.

         The Court further agrees with the Excellus Defendants that the proposed Unjust

Enrichment Class is subject to individualized inquiries as to the nature of the relationship

between the putative class members and Excellus. “[A] New York unjust enrichment claim

requires no direct relationship between plaintiff and defendant.” Choi v. Tower Rsch. Cap.

LLC, 890 F.3d 60, 69 (2d Cir. 2018) (internal quotation marks omitted). Instead, “the

requirement of a connection between plaintiff and defendant is a modest one: ‘A claim will

not be supported if the connection between the parties is too attenuated.’” Id. (quoting

Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 182 (2011) and original alteration

omitted). “The relationship must be one that could have caused reliance or inducement.”

Crescimanni v. Trovato, 162 A.D.3d 849, 851 (2d Dep’t 2018).

         Plaintiffs acknowledge that the members of the proposed Unjust Enrichment Class

have different relationships with Excellus, but suggest that the Court can determine as a

matter of law that none of those relationships are too attenuated to support an unjust

enrichment claim. (Dkt. 451 at 41). The Court disagrees. It is not clear on the record

                                           - 23 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 24 of 46




before the Court whether there are genuine factual disputes as to the nature of any of the

putative class members’ relationships with Excellus. The proposed Unjust Enrichment

Class includes “[a]ll individuals residing in New York whose PII and/or PHI was stored

on Excellus’s systems between December 23, 2013 and May 11, 2015 who (1) are included

in Excellus’s list of Impacted Individuals, and (2) who received products or services for

which Excellus was paid between 2003 and 2015.” (Dkt. 387 at 3). The Court has no

information before it regarding the various relationships that could have resulted in an

individual falling within this definition. “[C]ourts are cautious about extending unjust

enrichment liability beyond the principals to the transaction, and . . . when they do so, it is

possible as a matter of equity to draw a clear line between the plaintiff’s loss and the

defendant’s gain or misconduct.” Marini v. Adamo, 12 F. Supp. 3d 549, 552 (E.D.N.Y.

2014), aff’d, 644 F. App’x 33 (2d Cir. 2016). The Court cannot find on a classwide basis

that the members of the proposed Unjust Enrichment Class satisfy this requirement,

because it lacks the necessary information. Further, this individualized inquiry is far more

substantial than the aspects of Plaintiffs’ unjust enrichment claims that are subject to

common resolution.

       For all these reasons, in addition to the statute of limitations issue discussed above,

the Court cannot certify the proposed Unjust Enrichment Class, because the predominance

requirement is not satisfied.




                                            - 24 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 25 of 46




                     d.       Breach of Contract, Incorporation by Reference, and
                              Application of the Economic Loss Rule and Independent
                              Tort Doctrine

       There are also additional predominance problems related to the proposed Breach of

Contract Class and the proposed Statewide Negligence Classes. Specifically, Plaintiffs’

breach of contract claims rely on their contention that the NOPPs provided to Excellus

members were incorporated by reference into the contracts between Excellus and those

members. (See Dkt. 451 at 34). This contention is not capable of classwide resolution,

based on the record before the Court. Plaintiffs assert that the standard NOPP is “sent to

all [Excellus’s] members’ upon enrollment in an individual, group or Medicare health

plan.” (Dkt. 429 at 43). However, the evidence cited by Plaintiffs for this contention does

not support it. Plaintiffs cite to the deposition testimony of Excellus employee Kelly

Wheeless. (See id. at 43 n. 129). Ms. Wheeless testified that the NOPP “can be sent upon

enrollment or the member can be advised of its availability electronically.” (Dkt. 388-8 at

2 (emphasis added); see also id. at 8 (Ms. Wheeless confirming it was Excellus’s policy to

send either the NOPP “or a link to” the NOPP) (emphasis added)). Accordingly, Plaintiffs’

contention that “Excellus sent all members of the class the standard NOPPs along with the

certificate of coverage; under New York law, this makes the NOPP part of each class

members’ contract” (Dkt. 451 at 34) is simply not borne out by the evidence cited. Instead,

Ms. Wheeless’ testimony establishes that some Plaintiffs and putative class members may

not have been provided with a contemporaneous copy of the NOPP at all, but may instead

have simply been provided a link where they could access and read the document at a later

time of their own choosing.

                                          - 25 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 26 of 46




       The record before the Court is devoid of evidence regarding the form that the “link”

to the NOPP may have taken and whether it was standardized. This fact is significant in

any incorporation by reference analysis, because “under New York law . . . the doctrine of

incorporation by reference requires that the paper to be incorporated into the written

instrument by reference must be so described in the instrument that the paper may be

identified beyond all reasonable doubt” and “vague references to documents not

specifically identified do not suffice.” Ward v. TheLadders.com, Inc., 3 F. Supp. 3d 151,

163 (S.D.N.Y. 2014) (citation and original alteration omitted) (finding that statement that

additional terms and conditions “may” be found on website does not suffice to incorporate

statements on website by reference). The standard for incorporation by reference is an

“exacting” one. Id. (citation omitted). Accordingly, the Court is not persuaded that

Plaintiffs’ breach of contract claims, all of which rely on an incorporation by reference

theory, can be resolved on a classwide basis. Instead, there would need to be an inquiry

into whether a given class member received a paper copy of the NOPP or a link thereto,

and, if he or she received a link, what language that link used.

       This conclusion also has significant implications for the proposed Statewide

Negligence Classes.     The Excellus Defendants argue that the proposed Statewide

Negligence Classes should not be certified under Rule 23(b)(3) because individualized

issues regarding the application of the economic loss rule/independent tort doctrine

predominate. (Dkt. 418 at 59). The Excellus Defendants note that under the laws of each

of the states at issue—New York, California, Florida, Indiana, and Pennsylvania—

“negligence claims are precluded to the extent they seek to enforce the parties’ contractual

                                           - 26 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 27 of 46




provisions through tort.” (Id.). The Excellus Defendants contend that “Plaintiffs’ theory

of the case necessarily means that some of their putative members are seeking a tort claim

that overlaps with their breach of contract allegations” and that individualized inquiries in

this regard will overwhelm any common questions. (Id. at 61). In opposition, Plaintiffs

argue that they have asserted their negligence claims in the alternative to their contract

claims, and that whether a state’s economic loss rule applies can be determined on a

classwide basis. (Dkt. 451 at 38).

       The Court agrees with the Excellus Defendants. It is undisputed that the scope of

any permissible negligence claim will turn on the terms of any contract between the

putative class members and Excellus. Here, for the reasons discussed above, individualized

inquiries regarding such contract terms (and specifically whether the NOPP was

incorporated by reference into a given class member’s contract with Excellus) would be

necessary. These individualized inquiries would overwhelm any common questions, and

accordingly, the proposed Breach of Contract and Statewide Negligence Classes do not

satisfy Rule 23(b)(3)’s predominance requirement.

              2.     The Proposed Federal GBL § 349 Class Fails to Satisfy the
                     Commonality or Predominance Requirements

       BCBSA contends that Plaintiffs cannot satisfy the commonality or predominance

requirements as to the proposed Federal GBL § 349 Damage Class. The Court agrees, for

the reasons that follow.




                                           - 27 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 28 of 46




                      a.     Commonality

       Rule 23(a)(2) requires a showing of “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). That requirement is satisfied where an issue of law or fact is

common to the class, and where a classwide proceeding is capable of “generat[ing]

common answers apt to drive the resolution of the litigation.” Wal-Mart, 564 U.S. at 349-

50 (citation omitted).

       BCBSA argues that Plaintiffs cannot establish commonality with respect to the

proposed Federal GBL § 349 Damage Class because there is no evidence that any alleged

deceptive conduct by BCBSA occurred on a classwide basis. (Dkt. 414 at 13). As BCBSA

correctly notes, Plaintiffs’ opening class construction brief did not even mention BCBSA

in the commonality section. (See Dkt. 429 at 29-32). Moreover, while Plaintiffs assert

elsewhere in their opening brief that BCSBA provided a NOPP to putative members of the

Federal GBL § 349 Damage Class, the only evidence they cite for that proposition is an

NOPP found on BCBSA’s website in November 2019. (See id. at 22 n.76). Plaintiffs

present no evidence that this NOPP (or a substantively similar NOPP) was in use at the

times relevant to the instant litigation.

       Plaintiffs’ reply brief does not meaningfully address this failure. Instead, Plaintiffs

assert without citation to any evidence that “BCBSA provided all class members with

substantially similar NOPPs that promised to keep enrollees’ PII and PHI confidential.”

(Dkt. 452 at 7). This unsupported assertion is insufficient to satisfy Plaintiffs’ burden on

a motion for class certification. See Wal-Mart, 564 U.S. at 351 (“Rule 23 does not set forth

a mere pleading standard.        A party seeking class certification must affirmatively

                                            - 28 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 29 of 46




demonstrate his compliance with the Rule—that is, he must be prepared to prove that there

are in fact sufficiently numerous parties, common questions of law or fact, etc.” (emphasis

in original)).

       Plaintiffs do argue elsewhere in a footnote that there is evidence that all of BCBSA’s

relevant NOPPs were substantively similar, because (1) comparable language to the 2019

NOPP is found in a 2014 NOPP provided to Plaintiff Nina Mottern and (2) BCBSA was

required by federal law to include certain assurances in its NOPPs throughout the relevant

time period. (Dkt. 452 at 5 n.4). Initially, the Court notes it need not consider arguments

relegated to footnotes. See Express Gold Cash, Inc. v. Beyond 79, LLC, No. 1:18-CV-

00837 EAW, 2019 WL 4394567, at *3 n.1 (W.D.N.Y. Sept. 13, 2019) (collecting cases).

More importantly, Plaintiffs have again not supported their assertion that the NOPPs were

uniform throughout the relevant time period, such that a jury could determine on a

classwide basis whether they were misleading. A single NOPP from 2014 and a single

NOPP from 2019, with no testimony or other evidence regarding what changes did or did

not occur to the content in between, simply do not satisfy Plaintiffs’ burden at this stage of

the proceedings. Further, Plaintiffs’ argument about the requirements placed on BCBSA

by federal law are inapposite. Plaintiffs’ GBL § 349 claims against BCBSA are predicated

on their contention that BCBSA broke the law and engaged in deceptive conduct, yet

Plaintiffs simultaneously urge the Court to simply assume that all BCBSA’s NOPPs during

the relevant time period comported with the law by containing the required assurances.

This illogical leap cannot be the basis for a finding of commonality.



                                            - 29 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 30 of 46




       Plaintiffs thus cannot establish commonality as to the proposed Federal GBL § 349

Damage Class because they have not demonstrated that there are common questions of law

or fact. To the contrary, Plaintiffs have come forward with no meaningful evidence to

support their assertion that BCBSA engaged in any uniform conduct towards the putative

class members that could support liability under GBL § 349.

                     b.      Predominance

       The Court further agrees with BCBSA that, even assuming Plaintiffs could

demonstrate commonality, they cannot satisfy the predominance requirement, because

causation is not amenable to classwide resolution.

       As discussed at length above, causation in the context of a GBL § 349 claim requires

a showing that the plaintiff was injured as a result of the defendant’s deceptive conduct.

Here, as the Court has already explained, Plaintiffs have failed to point to any classwide

evidence regarding BCBSA’s alleged misrepresentations and/or omissions.                   The

November 2019 NOPP proffered by Plaintiffs, even buttressed by the 2014 NOPP

produced in reply, is insufficient to satisfy their burden on a motion for class certification,

for the reasons discussed above.

       Further, Plaintiffs have failed to offer any classwide theory as to how any alleged

misrepresentations and/or omissions by BCBSA caused any injury to Plaintiffs. As with

the proposed GBL § 349 Damages Class, Plaintiffs have presented no classwide evidence

that the putative members were even exposed to BCBSA’s alleged deceptive acts, and

causation cannot be ascertained on a classwide basis. Accordingly, individualized inquiries



                                            - 30 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 31 of 46




would predominate as to the proposed Federal GBL § 349 Damage Class, and class

certification is not appropriate.

              3.      The proposed GBL § 349 Injunctive Relief Class

       Having determined, for the reasons set forth above, that none of Plaintiffs’ proposed

classes under Rule 23(b)(3) can be certified, the Court turns to the proposed GBL § 349

Injunctive Relief Class under Rule 23(b)(2).

       “A class action may be maintained if Rule 23(a) is satisfied and if . . . the party

opposing the class has acted or refused to act on grounds that apply generally to the class,

so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.” Fed. R. Civ. P. 23(b)(2). “The key to the (b)(2) class is the indivisible

nature of the injunctive or declaratory remedy warranted—the notion that the conduct is

such that it can be enjoined or declared unlawful only as to all of the class members or as

to none of them.” Wal-Mart, 564 U.S. at 360 (internal quotation marks and citation

omitted).4

       As an initial matter, the Court concludes that the proposed GBL § 349 Injunctive

Relief Class satisfies the requirements of Rule 23. The Excellus Defendants have raised



4
        Importantly, there is no predominance requirement with respect to a Rule 23(b)(2)
class. See Wal-Mart, 564 U.S. at 362-63 (“The procedural protections attending the (b)(3)
class—predominance, superiority, mandatory notice, and the right to opt out—are . . .
unnecessary to a (b)(2) class. When a class seeks an indivisible injunction benefiting all
its members at once, there is no reason to undertake a case-specific inquiry into whether
class issues predominate or whether class action is a superior method of adjudicating the
dispute.”). Accordingly, the predominance issues that prevent certification of the proposed
GBL § 349 Damages Class do not pose a similar problem with respect to the proposed
GBL § 349 Injunctive Relief Class.
                                             - 31 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 32 of 46




no arguments with respect to numerosity, commonality, typicality, or adequacy, and the

Court finds that Plaintiffs’ submissions establish that these prerequisites are satisfied here.

       The Court further finds that Rule 23(a)’s implied requirement of ascertainability is

satisfied. “The ascertainability requirement, as defined in this Circuit, asks district courts

to consider whether a proposed class is defined using objective criteria that establish a

membership within defined boundaries.” In re Petrobas Sec., 862 F.3d 250, 269 (2d Cir.

2017). It is a “modest threshold requirement” that “will only preclude certification if a

proposed class definition is indeterminate in some fundamental way.” Id.

       The Court is not persuaded by the Excellus Defendants’ argument that Plaintiffs’

assertion of the proposed GBL § 349 Injunctive Relief Class against Excellus only renders

it unascertainable.   (See Dkt. 418 at 47-48). While Plaintiffs’ failure to seek class

certification as to any of the other Excellus Defendants may have other procedural

repercussions, it does not change the fact that membership in the proposed GBL § 349

Injunctive Relief Class is easily and clearly defined, requiring only an answer to three

straightforward questions: (1) was an individual’s PII and/or PHI stored on Excellus’s

systems between December 23, 2013, and May 11, 2015; (2) was that individual included

in Excellus’s list of Impacted Individuals; and (3) does that individual’s PII and/or PHI still

reside on Excellus’s systems? The Excellus Defendants have cited no case in which a

Court found Rule 23’s ascertainability requirement not satisfied on the basis that a class

was asserted against fewer than all the defendants.

       The Court further rejects the Excellus Defendants’ argument that Plaintiffs do not

have standing to seek injunctive relief in this case. Discovery in this matter is ongoing,

                                            - 32 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 33 of 46




and Plaintiffs have presented to the Court some evidence that Excellus did not timely

remedy the security lapses that led to the data breach in 2013. (See, e.g., Dkt. 430-2).

Depending on the additional information uncovered in the ongoing discovery in this matter,

it is possible a trier of fact could conclude the members of the proposed GBL § 349

Injunctive Relief Class, which is limited to individuals whose PII and/or PHI is currently

stored on Excellus’s computer networks, continue to be at risk. The Excellus Defendants’

arguments that in fact there are no ongoing security lapses go to the merits of the claims,

and not the appropriateness of class certification. See Arkansas Teacher Ret. Sys. v.

Goldman Sachs Grp., Inc., 955 F.3d 254, 268 (2d Cir. 2020) (explaining that “Rule 23 is

not a weed whacker for merits problems” and that the burden on the plaintiffs is to show

that the questions are common, not that the plaintiffs will ultimately prevail—it is sufficient

if “[w]in or lose, the issue is common to all class members”).

       There is further no question that the conduct at issue (that is, the purported ongoing

failure to provide adequate cybersecurity as to stored PII and PHI) is such that it is either

lawful as to all the members of the proposed GBL § 349 Injunctive Relief Class or as to

none of them. Excellus does not dispute that its cybersecurity practices are uniform as to

all relevant stored PII and PHI.

       For all these reasons, the Court finds the evidence presented by Plaintiffs sufficient

to warrant certification of the proposed GBL § 349 Injunctive Relief Class.5 See Adkins v.


5
       The Court previously solicited input from the parties regarding the necessity of
excluding individuals within the third-degree of relation to the undersigned from any class.
(See Dkt. 513). However, because the sole class that the Court has certified seeks
injunctive relief only, there is no need for such exclusion. Cf. Berry v. Schulman, 807 F.3d
                                            - 33 -
      Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 34 of 46




Facebook, Inc., 424 F. Supp. 3d 686, 698 (N.D. Cal. 2019) (in data breach case, certifying

Rule 23(b)(2) class seeking “an order compelling Facebook to promptly correct any

problems or issues detected by . . . third-party security auditors”). As to this class, the

Court appoints Matthew Fero, Andres Curbelo, Cindy Harden, Cathryn Kwit, Robert Kwit,

Harold Jackling, Nina Mottern, Barbara Palmer, Carole Preston, James Smith, Sharon

Smith, Don Korn, and Carlos Martinho as class representatives. The Court further appoints

Hadley L. Matarazzo and James J. Bilsborrow as Co-Lead Class Counsel, and Eric H.

Gibbs and Lynn A. Toops as Plaintiffs’ Executive Committee, for the reasons discussed in

detail in the Court’s Decision and Order appointing interim class counsel.6 (Dkt. 80).

II.     Motion for Clarification

        The Court turns next to the Excellus Defendants’ motion for clarification (Dkt. 376),

which relates to the Court’s Dismissal Decision and subsequent Reconsideration Decision.

“[T]here is no Federal Rule of Civil Procedure specifically governing ‘motions for


600, 607 (4th Cir. 2015) (“[A] judge’s inclusion as a class member in a Rule 23(b)(2) class
action seeking only injunctive and declaratory relief, in which a substantial segment of the
general public are also members, does not require recusal, unless the judge has an interest
in the action unique from that of members of the general public included in the class.”
(citation omitted)); Gordon v. Reliant Energy, Inc., 141 F. Supp. 2d 1041, 1045 (S.D. Cal.
2001) (“[A] judge need not recuse if he or she is a class member in a class action that seeks
only injunctive or declaratory relief unless the judge’s interest in the action is ‘unique’ from
that of other members of the general public included in the class.”).
6
       The Court appointed Ms. Matarazzo and Robin L. Greenwald of Weitz &
Luxenberg, P.C., as Co-lead Interim Class Counsel. (Dkt. 80). Plaintiffs’ counsel request
now that James J. Bilsborrow of Weitz & Luxenberg, P.C., be appointed Co-Lead Class
Counsel in place of Ms. Greenwald. (See Dkt. 388 at ¶ 6). Mr. Bilsborrow has worked
alongside Ms. Matarazzo and Ms. Greenwald since the outset of this litigation and is an
experienced class action litigator. (See Dkt. 393 at ¶¶ 3, 5, 7-12). The Court finds it
appropriate to appoint Mr. Bilsborrow as Co-Lead Class Counsel.
                                             - 34 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 35 of 46




clarification.’” Frommert v. Conkright, 00-CV-6311L, 2017 WL 952674, at *3 (W.D.N.Y.

Mar. 10, 2017) (quoting University of Colorado Health at Mem. Hosp. v. Burwell, 165 F.

Supp. 2d 56, 61 (D.D.C. 2016)). However, “[w]hen a court ruling is unclear or ambiguous,

the issuing court may grant the motion and provide additional clarification modifying that

ruling or order after providing other parties an opportunity to respond.” Metcalf v. Yale

Univ., No. 15-CV-1696 (VAB), 2019 WL 1767411, at *2 (D. Conn. Jan. 4, 2019). “Unlike

a motion for reconsideration, a motion for clarification is not intended to alter or change a

court’s order, but merely to resolve alleged ambiguities in that order.” Id.; see also

Deutsche Bank Nat’l Tr. Co. v. WMC Mortg., LLC, No. 12-CV-1699-CSH, 2015 WL

11237310, at *6 (D. Conn. July 6, 2015) (“A clarification motion asks the Court: ‘What

did you mean to say?’ A reconsideration motion says to the Court: ‘We know what you

said. It is wrong. Change it.’”). Here, the Excellus Defendants ask the Court to provide

clarification as to two questions: “First, whether any plaintiff has standing to seek redress

for alleged overpayment [for health insurance] and diminution in value [of personal

information] in light of the Court’s prior rulings . . . . Second, and if so, whether at least

the four non-misuse plaintiffs . . . have standing to claim redress based on those alleged

injuries.” (Dkt. 376-1 at 8) (emphasis in original).

       In order to properly understand the Excellus Defendants’ motion for clarification,

further discussion of the Dismissal Decision and the Reconsideration Decision is

necessary.   In the Dismissal Decision, the Court considered whether Plaintiffs had

adequately alleged an injury-in-fact as to the non-misuse Plaintiffs, as required to establish

standing. (See Dkt. 140 at 8); see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61

                                            - 35 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 36 of 46




(1992) (“[T]he irreducible constitutional minimum of standing contains three elements.

First, the plaintiff must have suffered an ‘injury in fact’—an invasion of a legally protected

interest which is (a) concrete and particularized . . . and (b) actual or imminent, not

conjectural or hypothetical . . . .” (internal quotation marks and citations omitted)). The

Court specifically considered whether Plaintiffs’ allegations of (1) an increased risk of

future identity theft, (2) mitigation efforts, (3) overpayment for health insurance, (4)

diminution in the value of personal information, or (5) violation of state statutes were

sufficient to support a finding of an injury-in-fact, and concluded that they were not. (Dkt.

140 at 13-28).

       In the Reconsideration Decision, the Court explained that in Whalen, the Second

Circuit had “strongly implie[d] that . . . a risk of future identity theft is sufficient to plead

an injury in fact.” (Dkt. 181 at 12). Based on this new development in the case law, the

Court reversed its prior conclusion that “the non-misuse Plaintiffs’ allegations of the threat

of future identity theft did not cross the line to establish standing. . . .” (Id. at 13). However,

the Court left intact all other aspects of the Dismissal Decision. (Id. at 2).

       The Excellus Defendants and Plaintiffs disagree as to whether the Dismissal

Decision, as modified by the Reconsideration Decision, forecloses Plaintiffs from pursuing

a damages theory based on an alleged overpayment for health insurance or an alleged

diminution in the value of their PII and PHI. The Excellus Defendants contend that because

“standing is not dispensed in gross” and “a plaintiff must demonstrate standing for each

claim he seeks to press and for each form of relief that is sought” (Dkt. 376-1 at 8 (citation

and quotation marks omitted)), the Court’s conclusion that an alleged overpayment for

                                              - 36 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 37 of 46




health insurance or diminution in the value of personal information did not constitute an

injury in fact necessarily means that Plaintiffs cannot seek compensation for these alleged

injuries. Plaintiffs respond that while federal courts “have required a plaintiff to establish

standing separately for monetary damages . . . and prospective injunctive relief,” they have

not “required a plaintiff . . . [to] establish standing for each sub-type of monetary relief

recoverable under state law.” (Dkt. 381 at 2 (emphasis in original)). Instead, Plaintiffs

argue, “[h]aving established . . . the requisite adversity to proceed in federal court on certain

state-law claims, the availability of certain sub-types of monetary damages, such as for the

loss of personal information or overpayment of health insurance, is a question of state

substantive law.” (Id. at 8).

       To the extent it was unclear from its prior Decisions and Orders, the Court clarifies

that its prior holding remains intact and is the law of the case: that the four non-misuse

Plaintiffs’ allegations of mitigation efforts, overpayment for health insurance, and/or

diminution in the value of personal information, were insufficient to confer standing.

However, the Excellus Defendants’ request that the Court go beyond that prior holding and

address the standing of other Plaintiffs and the further legal ramifications that follow from

the Court’s standing conclusions is not properly brought as a motion for clarification. A

motion for clarification is not a vehicle to expand upon a court’s prior rulings. See Montauk

U.S.A., LLC v. 148 S. Emerson Assocs., LLC, No. 17-cv-4747 SJF AKT, 2019 WL

2393519, at *2 (E.D.N.Y. June 6, 2019) (noting that the court had denied motion for

clarification because “the relief it requested was beyond the scope” of the court’s original

order); United States v. Timmons Corp., No. 1:03-CV-951 (CFH), 2017 WL 11237145, at

                                             - 37 -
       Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 38 of 46




*7 (N.D.N.Y. Sept. 20, 2017) (denying motion for clarification because it would “require

the Court to look beyond the findings made in its initial decision”).

         To be clear, the Court is not reaching the merits of the Excellus Defendants’

argument, and the Excellus Defendants are free to seek adjudication of the issues raised in

the motion for clarification in a procedurally proper manner and at an appropriate stage of

the proceedings. However, the Court cannot “clarify” its holding as to issues that were not

previously before it.

III.     Motions to Exclude

         The Court turns next to the parties’ respective motions to exclude the testimony of

their opponents’ experts. Pursuant to Federal Rule of Evidence 702, a proposed expert

witness must possess “scientific, technical, or other specialized knowledge [that] will help

the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid.

702(a). In accordance with this rule, a court considering the admissibility of expert

testimony must consider whether (1) “the testimony is based upon sufficient facts or data”;

(2) “the testimony is the product of reliable principles and methods”; and (3) “the expert

has reliably applied the principles and methods to the facts of the case.” Id. 702(b), (c),

(d).

         In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the

Supreme Court explained that a trial court has a “gatekeeping” duty under Rule 702, and

must make sure that proposed expert testimony “both rests on a reliable foundation and is

relevant to the task at hand.” Id. at 597; see also Kumho Tire Co. v. Carmichael, 526 U.S.

137, 147 (1999) (“In Daubert, this Court held that Federal Rule of Evidence 702 imposes

                                            - 38 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 39 of 46




a special obligation upon a trial judge to ensure that any and all scientific testimony is not

only relevant, but reliable.”) (quotation and alteration omitted).

       “Per Daubert and its progeny, a court’s Rule 702 inquiry involves the assessment

of three issues: (1) the qualifications of the expert, (2) the reliability of the methodology

and underlying data employed by the expert, and (3) the relevance of that about which the

expert intends to testify.” Washington v. Kellwood Co., 105 F. Supp. 3d 293, 304

(S.D.N.Y. 2015).     “Ultimately, the party proffering the expert has the burden to

demonstrate by a preponderance of the evidence that its expert witness satisfies these

criteria.” Id. (quotation and alteration omitted). “As the courts and Advisory Committee

have made clear, ‘the rejection of expert testimony is the exception rather than the rule.’”

M.B. ex rel. Scott v. CSX Transp., Inc., 130 F. Supp. 3d 654, 665 (N.D.N.Y. 2015) (quoting

Fed. R. Evid. 702, Advisory Committee’s Note).

       “The Supreme Court has not definitively ruled on the extent to which a district court

must undertake a Daubert analysis at the class certification stage,” but it has “offered

limited dicta suggesting that a Daubert analysis may be required at least in some

circumstances.” In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 129 (2d Cir.

2013). Accordingly, “courts in the Second Circuit regularly ‘subject expert testimony to

Daubert’s rigorous standards insofar as that testimony is relevant to the Rule 23 class

certification analysis.’” Bowling v. Johnson & Johnson, No. 17-cv-3982 (AJN), 2019 WL

1760162, at *7 (S.D.N.Y. Apr. 22, 2019) (emphasis added and quoting Scott v. Chipotle

Mexican Grill, Inc., 315 F.R.D. 33, 55 (S.D.N.Y. 2016)).



                                            - 39 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 40 of 46




       However, in this case, the Court has resolved Plaintiffs’ class certification motion

without the need to rely upon the testimony of any expert, as set forth above. Accordingly,

it is unnecessary for the Court to perform a Daubert analysis at this stage or to reach the

arguments set forth in the motions to exclude. Instead, the Court denies the parties’

respective motions to exclude as moot.

 IV. Motion to Strike and for Sanctions

       In opposition to Plaintiffs’ motion for class certification, the Excellus Defendants

submitted the declaration of James W. Keddell, “a long time Excellus employee.” (Dkt.

449 at 6). According to Plaintiffs, Keddell’s declaration contained information that

“Plaintiffs had been requesting in discovery since 2016”—namely, “detailed information

about 11 of 17 of the class representative Plaintiffs, including the PII that was stored in

Excellus’ network” and “detailed information about [named plaintiffs] [Therese]

Boomershine and [Brenda] Caltagarone’s relationship with Defendants”—specifically that

Boomershine had a long term care insurance policy effective from 2006 through 2010

issued by MedAmerica, Inc. and that Caltagarone’s employer had a contract with Lifetime

Benefit Solutions for administration of its 401(K) plan. (Id. at 13). Plaintiffs contend that

once they learned “these important facts” from Keddell’s declaration, they immediately

served a Notice of Deposition for Keddell and a Request for Production of Documents.

(Id.). The Excellus Defendants then produced “approximately 38 documents,” including

Boomershine’s MedAmerica contract and the contract between Caltagarone’s employer

and Lifetime Benefit Solutions, which they had previously represented they did not

possess. (Id.). The Excellus Defendants also produced additional information regarding

                                           - 40 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 41 of 46




the PII and/or PHI located in Excellus’s network for “many of the named Plaintiffs.” (Id.

at 13-14).

       In conjunction with the document production, defense counsel also sent a letter

clarifying certain statements made in the Keddell declaration regarding plaintiff Dwayne

Church (“Church”). (Id. at 14). In particular, Keddell stated in his declaration that

Church’s Social Security number had not been found in any of Excellus’s “potentially

affected systems.” (Dkt. 422-11 at ¶ 9). Defense counsel clarified that Excellus did find

Church’s Social Security number in its “legacy system.” (Dkt. 449 at 14). Plaintiffs also

assert that Keddell claimed in his declaration to have personal knowledge regarding

searches that he did not personally oversee or otherwise participate in. (Id. at 15).

       Plaintiffs asked the Excellus Defendants to withdraw the Keddell declaration and

“any reference to it in [the Excellus] Defendants’ memorandum of law in Opposition to

Plaintiffs’ motion for class certification.” (Id.). Plaintiffs further “made a proposal to

address the substantial prejudice they suffered by not having access to the Boomershine

and Caltagarone contracts until after filing their class certification motions.” (Id.). The

Excellus Defendants refused Plaintiffs’ requests. (Id. at 16). Plaintiffs ask the Court to

strike the Keddell declaration, to permit “Plaintiffs to move to certify [additional classes

based on the Boomershine and Caltagarone contracts] after the Court rules on Plaintiffs’

class certification motion if justified based on the Court’s decision,” and to impose

monetary sanctions. (Id. at 17-27).

       In opposition, the Excellus Defendants contend that they identified Keddell as a key

witness in this case from the outset, but that Plaintiffs nonetheless decided not to depose

                                           - 41 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 42 of 46




him prior to filing their class certification motion.        (Dkt. 462 at 6).   The Excellus

Defendants contest Plaintiffs’ argument that Keddell’s declaration is unreliable or

misleading. As to Church’s Social Security number, the Excellus Defendants note that at

his deposition, Keddell stood by his statement that it was not found in any of the potentially

affected systems at the time of data breach. (Id. at 27). The Excellus Defendants explain

that Church’s Social Security number was “buried in an ‘xRef’ field on a legacy enrollment

system . . . that would not have been transferred into the Enterprise Data Warehouse that

was determined to be within [the] scope of the cyberattack.” (Id. at 27-28). The Excellus

Defendants further note that Keddell’s declaration did not claim that he had personally

been involved in every search discussed therein, but expressly stated that he had

“reviewed” the conduct of such searches.             (Id. at 28).   The Excellus Defendants

acknowledge that they “missed” the Boomershine and Caltagarone contracts when

gathering documents for production, but contend that these were ordinary discovery

failures. (Id. at 9). The Excellus Defendants further argue that Plaintiffs failed to follow

the proper procedures for seeking discovery sanctions and that they have cited the wrong

provisions of the Federal Rules of Civil Procedure. (Id. at 21-23).

       The Court denies Plaintiffs’ motion to strike and for sanctions in its entirety. As to

Plaintiffs’ motion to strike the Keddell declaration, that document was not ultimately

relevant to the Court’s resolution of Plaintiffs’ class certification motion, and so there

would be no purpose in an order to strike. The Court further agrees with the Excellus

Defendants that it would be inappropriate to strike the Keddell declaration, as opposed to

allowing both it and Plaintiffs’ objections thereto to remain part of the public record.

                                            - 42 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 43 of 46




       With respect to Plaintiffs’ request that they be permitted to move for certification of

additional breach of contract and/or negligence classes based on the Boomershine and

Caltagarone contracts, the Court has found, for the reasons set forth above, that Plaintiffs’

proposed Rule 23(b)(3) breach of contract and negligence classes against Excellus cannot

be certified. Nothing in the record before the Court suggests that a potential breach of

contract or negligence class against MedAmerica and/or Lifetime Benefit Solutions would

fare any better. Accordingly, the Court denies this request without prejudice. Should

Plaintiffs take the position that, in fact, the defects the Court has found in the proposed

classes currently before it could be remedied as to their breach of contract and negligence

claims against MedAmerica and/or Lifetime Benefit Solutions, they may file a motion

setting forth the basis for that position and seeking leave to file a second class certification

motion as to those claims.

       Finally, the Court denies Plaintiffs’ request for monetary sanctions. Plaintiffs’

request for monetary sanctions is based on two alleged discovery failures: (1) the Excellus

Defendants did not respond to one interrogatory propounded by Plaintiffs; and (2) the

Excellus Defendants did not timely produce the Boomershine and Caltagarone contracts.

As to the failure to respond to an interrogatory, the Court agrees with the Excellus

Defendants that Plaintiffs did not follow the appropriate procedural steps before seeking

sanctions. The interrogatory at issue sought information related to “approximately 9.4

million individuals” and the Excellus Defendants appropriately objected that it was unduly

burdensome. (See Dkt. 462 at 21-22). At that point, the onus was on Plaintiffs to either

litigate the propriety of the interrogatory as written or to take steps to narrow it. The

                                             - 43 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 44 of 46




Excellus Defendants were not, as Plaintiffs seem to suggest, required to sua sponte narrow

the request to only the named Plaintiffs and then provide a response. The Court finds no

breach of any discovery obligation by the Excellus Defendants with respect to its response

to the interrogatory in question.

       As to the delay in producing the Boomershine and Caltagarone contracts, “[t]he

Federal Rules of Civil Procedure do not require perfection,” and in cases involving

voluminous discovery, it is “unsurprising that some relevant documents may . . . fall[]

through the cracks.” Freedman v. Weatherford Int’l Ltd., No. 12 CIV. 2121 LAK JCF,

2014 WL 4547039, at *3 (S.D.N.Y. Sept. 12, 2014) (quoting Moore v. Publicis Groupe,

287 F.R.D. 182, 191 (S.D.N.Y. 2012)). These documents were not turned over on the eve

of trial, nor is there any evidence that they were deliberately hidden or withheld from

Plaintiffs. “[A] district court has broad discretion in fashioning an appropriate sanction

where the nature of the alleged breach of a discovery obligation is the non-production of

evidence.” Kortright Capital Partners LP v. Investcorp Inv. Advisers Ltd., 330 F.R.D. 134,

140 (S.D.N.Y. 2019) (quotations omitted). The Court does not find monetary sanctions

appropriate here.


                                      CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for class certification (Dkt. 387)

is granted solely to the extent that the Court certifies the following class pursuant to Federal

Rule of Civil Procedure 23(b)(2) for injunctive purposes only: All individuals in the United

States whose PII and/or PHI was stored in Excellus’s systems between December 23, 2013


                                             - 44 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 45 of 46




and May 11, 2015 who (1) are included in Excellus’s list of Impacted Individuals and (2)

whose PII and/or PHI currently resides in Excellus’s systems (the “Class”).           Excluded

from the Class are: (1) Defendants, any entity or division in which Defendants have a

controlling interest, and their legal representatives, officers, directors, assigns, and

successors; and (2) the Judges to whom this case is assigned, their immediate family

members, and courtroom staff. 7       The Court appoints Matthew Fero, Andres Curbelo,

Cindy Harden, Cathryn Kwit, Robert Kwit, Harold Jackling, Nina Mottern, Barbara

Palmer, Carole Preston, James Smith, Sharon Smith, Don Korn, and Carlos Martinho as

Class representatives and further appoints Hadley L. Matarazzo and James J. Bilsborrow

as Co-Lead Class Counsel, and Eric H. Gibbs and Lynn A. Toops as Plaintiffs’ Executive

Committee. The Court denies Plaintiffs’ motion for class certification in all other respects.

          The Court grants in part and denies in part the Excellus Defendants’ motion for

clarification. (Dkt. 376). Specifically, the Court clarifies that its prior holding that the four

non-misuse Plaintiffs lack standing based on alleged mitigation efforts, overpayment for

health insurance, and/or diminution in value of personal information remains intact, but

otherwise denies the motion for clarification as going beyond the scope of the Court’s prior

orders.

          The Court denies Defendants’ motion to exclude the expert declarations of James

Van Dyke and Gregory Allenby (Dkt. 417) and Plaintiffs’ motion to exclude certain


7
       “[A]bsent class members . . . need not be given notice and opt-out rights pursuant
to Rule 23(b)(2).” Amara v. CIGNA Corp., 775 F.3d 510, 519 (2d Cir. 2014). The Court
accordingly sees no need for the parties to propose a plan for class notice at this time or to
exclude from the class definition individuals who opt out.
                                             - 45 -
    Case 6:15-cv-06569-EAW-JJM Document 521 Filed 11/23/20 Page 46 of 46




testimony of Defendants’ experts Robert E. Anderson, Jr. and C. Federico Campbell (Dkt.

456) as moot.

      The Court denies Plaintiffs’ motion to strike the declaration of Excellus employee

James Keddell and for sanctions. (Dkt. 446).

      SO ORDERED.



                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated: November 23, 2020
       Rochester, New York




                                         - 46 -
